Case 3:20-mj-00127-RWT Document 22-3 Filed 11/16/20 Page 1of1 PagelD #: 82

(ay pue owey jul)

 

Jayyu 2 ATOQOZ

 

Cap ainyeuBis
Capa A

‘Jal]aq pue UOIeWOJU! AW Jo }saq BY} 0} 9109 pue and}
SI}! }e4} pue WAepiyy BuloBa0j 9y} peas aney | yey}
Ainlued jo Ayeued sapun aiejsep ayjUNy Ayeyoe7Z ‘|

AdNeAd SO ALTIWNAd YSGNN NOILVYV1IDAG

‘uoizeu yea6 uno ul paseys WOPse.j JO PUOG 9y} PUue JYN SY} O} SDUSIBYype

|njooeed ay} 10} ‘s@WI} JUBJOIA PUe DI}O}IA UBYO Pue sNoNyNUN ayy ededse

Kew am os pue Ayepijos 10} payeasd sem dnoi6 au} ‘pajesedas |je aie aM B19yM

SUI} © Ul “YIOMAWUA SURS BU} UIUIIM Seyesedo ajpueyueY Wed] JeY4} WIe|d AjJUapIUOD
ues | ‘Ayadoud pue ‘Ayaq)| ‘a}1] 0} 34H suosied seyio Aue yim Buvepejul jnoyUM

pue ‘Ajjeoiyja ‘Ajjesow azeJado 0} s,uedEWUY {|e Jo Aqjiqisuodsei ay} pue Aueiipnr
Jno jo gof ay} ul JaAaI;aq Buoys e sy ‘Aq apie 0} pjay sie siaqwaw |e ‘Ajjeuosued
ssassod | AjuO }OU ‘JeU} Sjal]}9aq BY} O} B109 SI ajdioud Huipuno} siy| (gWN) Add
uoissaiBbBy uon e Ag apige 0} s! ‘uoNeWsO} sz! UOdn juss JUSWINDOP IsJI} BY} UIYUM
peuljap ‘dnos6 ay} jo siseq aiue ey) ‘sme| jeUONdIpsinf{ pue a3e}s BAlyDedsa1 INO

JO SOUIJUOD BY} ULYUM d|IUM Sa1e1S PeUP 84} 4O UO!INISUOD Bayi Aq paeul|3no s}YyHu JNO
Bulsiosaxa uo Ajajos pasnsoj si dnoi6 aul ‘oBe syjuow jeseaes ajpueyueg we] ulol

0} payAu! sem | ‘pue|Aeyy ‘ajiAsueAy Ul |OOYDS AueJUSWA]F aj|IASIaAY] U! JU@W|O1Ua
JNO 9dUIS BUILU JO PUALJ |EUOSIad asojd e UBEQ seY WI] JeYyUND Aeyde7 si sweu Aj

Jauyund Aeyoe7 jo yAepIy

oe oi oo oi oi oi oo oo RR RR RR KK KK KKK KKK KK KKK KKK RK KKK KKK KKK KKK KKK KK KKK KKK KKK KKK KK KKK KK KKK
